Lupiano, J. (concurring).
I join the majority with the added observation that the result reached herein is in full accordance with the analysis set forth in my dissent in Conklin v Montefiore Hosp. and Med. Center (74 AD2d 792). Because of the procedural nuances raised by the facts in Conklin v Montefiore Hosp. and Med. Center (supra), I adhere to the conceptual underpinnings of my view as expressed therein, which view mandates affirmance herein.
Murphy, P. J., Silverman and Carro, JJ., concur with Ross, J.; Lupiano, J., concurs in an opinion.
Order, Supreme Court, New York County, entered on September 10, 1979, affirmed. Plaintiff-respondent shall recover of appellant $50 costs and disbursements of this appeal.